DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s previous amendments filed on 9/21/2020 to claims 1-9,11-16, and new claims 20-24 are acknowledged by the examiner.
Claims 1-9,11-16, and 20-24 are pending.
Claims 1-9,11-16, and 20-24 are examined.

Response to Arguments
Applicant’s amendments to claim 1-9,11-16, and new claims 20-24 filed on 9/21/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 9. Therefore, Applicant’s arguments with respect to claims 1-9,11-16, and new claims 20-24 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Shim remains relevant, because Shim discloses the structural limitations in Claim 1,9, and new claim 20. Furthermore, the Downey teaching reference still remains relevant because Downey continues to teach the structural features of the fastening system with locking mechanism. Examiner is no longer relying on the Palmisano teaching reference for claims 6-7 and 14-15 as the examiner is able to broadly interpret the lateral support sections using primary reference Shim. Palmisano however still remains pertinent but not relied upon as it relates to the applicant’s invention. Accordingly, examiner continues to rely on primary reference Shim to disclose newly added claims 20-24 in the current rejection laid out below.

Applicant argues regarding the Palmisano teaching reference teaching the lateral support sections. Applicant’s arguments are acknowledged but are moot as the examiner used primary reference Shim to disclose the lateral support sections. For purposes of compact prosecution, the examiner is suggesting to further narrow the structure of these lateral support sections to overcome the Shim reference. 

Applicant argues that the office acknowledges that Shim does not disclose that the maxillary abutment assembly comprises lateral support sections. Applicant’s arguments are acknowledged by the examiner, but are not persuasive in the current rejection laid out below as the examiner is able to interpret the lateral support sections broadly under broadest reasonable interpretation. Shim does disclose having lateral support sections in newly amended claims whether it be in reference to either the maxillary or mandibular splint or just the maxillary splint as the lateral support sections are the 220 sections of maxillary abutment assembly and the 234 sections of mandibular abutment assembly that are part of the support brackets 220 and 230 that are capable of providing support and are both positioned laterally relative to the outer surfaces of 11 and 12 forming a thickening/ thicker outer surface of maxillary splint 11 and mandibular splint 12 respectfully, see Figs 1 and 2,8,10. Further explanation regarding the lateral support sections are provided in the new rejection down below.  

Applicant argues that teaching reference Downey is non-analogous art for teaching the support bracket having flexible branches as the support bracket of Downey is used for a strap fixture for motorcycle helmets and is thus not in the same field of endeavor. Applicant’s arguments are acknowledged by the examiner but are not persuasive.  
Downey is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Downey taught of an analogous support bracket capable of having analogous structural features as it too was used for the similar purpose of providing a secure fastening means.
Examiner notes that it was explained in the previous office action that that Shim was silent on the material properties of two branches/protrusions being flexible and Shim was silent with the stop members extending past the narrow section of the receiving cavity in an engagement configuration. 
“Although Shim discloses most of the support brackets and complementary male-female connecting assembly, Shim is silent wherein each one of the protrusions including two branches are flexible branches and Shim is silent with the stop members extending past the narrow section of the receiving cavity in an engagement configuration.”
Examiner notes that Downey was only relied upon in the current and previous office action for solely teaching the modification of material properties of the two branches/protrusions of Shim to be flexible and for teaching modification of the placement of the stop member relative to the narrow sections of Shim.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material properties of two branches of the protrusions disclosed by Shim to the flexible as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23); and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the stop members disclosed by Shim with the placement of the stop member relative to the narrow sections as disclosed by Shim with the placement of the stop member relative to the narrow sections as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23).
The examiner also used the Downey teaching reference for the purposes of compact prosecution as it was able to broadly read on the structural limitations of an analogous support bracket, as noted in the previous and current office action, as it too was used for the similar purpose of providing a secure fastening means. Examiner suggests that the structural features of the advancement adjustment structure, as best seen on Figs 13 and 10-12 of the applicants drawings, be given more structural detail or be further narrowing in order to overcome the current rejection of Shim as modified by Downey. 

Applicant argues that the new claims 20-24 are novel. Applicant’s arguments are acknowledged but not persuasive. These claims are newly presented and were not examined previously in the prior office action. Examiner notes that primary reference Shim is currently able to read on claims 20-24 as shown in the rejection down below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,5-9,13-16,20-24 are rejected under 35 U.S.C. 102(a)(2) and as being anticipated by Shim et al. (US Patent Application Publication No. 2017/0273819 A1), hereinafter Shim.

Regarding claim 1, Shim discloses a set of mandibular advancement splints (10, see Fig 1-13) comprising: 
a maxillary splint (11, see Fig 1) having a maxillary body (the overall physical structure of 11) with an inner portion adapted to fit a maxillary dental arch of a mouth of a patient (the inner surface of 11 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 11 that does not abut the teeth when the device is in use) having an outer wall surface (the surface walls that form the outer surface of 11), the maxillary splint having a maxillary abutment assembly (the components that make up 210, see Fig 1-13); and 
a mandibular splint (12) having a mandibular body (the overall physical structure of 12) with an inner portion adapted to fit a mandibular dental arch of the mouth of the patient (the inner surface of 12 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 12 that does not abut the teeth when the device is in use) having an outer wall surface (the surface walls that form the outer surface of 12), the mandibular splint having a mandibular abutment assembly (the components that make up 230, see Fig 1-13); 
wherein the maxillary abutment assembly (the components that make up 210) and the mandibular abutment assembly (the components that make up 230) comprises an advancement adjustment structure (210,220,221,223 and 230,30 respectfully) comprising support brackets (220 and  220 and 230 that are capable of providing support and are both positioned laterally relative to the outer surfaces of 11 and 12 forming a thickening/ thicker outer surface of 11 and 12 respectfully, see Figs 1 and 2,8,10; these lateral support sections are capable of being integrally formed the outer surfaces of 11 and 12, see [0047]-[0050] and [0054] respectfully), projections extending upwardly or downwardly from the outer wall surface of the other one of the maxillary splint and the mandibular splint (these thickening lateral support sections 220 and sections 234 of 230 of the support brackets form projections as these brackets project outwardly from the outer surfaces of 11 and 12 in the x-axis direction, in the y-axis direction and that they also projection upwardly and downwardly in the z-axis direction to thus form a 3-dimensional projection to form the support brackets 220 and 230 of 11 and 12, see Figs 1,8,10 and [0047]-[0052] and [0058]) (the examiner is interpreting the support brackets, the lateral support sections, and projections as the same thing being on either outer surfaces of the maxillary or mandibular splints as they all project outwardly, upwardly and downwardly, and forwardly and backwardly from the outer wall surfaces of the maxillary and mandibular splints forming projections that all preform the same function of  providing lateral support), and at least two adjustment spacers (223 and 30 for 11 and 12 respectfully) removably securable to a corresponding one of the support brackets (223 and 30 are capable of being removed and secured to 220 and 230 respectfully, see Figs 1-13) and projecting forwardly or rearwardly therefrom when secured to the support brackets (223 and 30 are both relatively rhomboid in shape and are both seen as projecting forwardly and rearwardly, see Figs 6,7,13), each one of the support brackets, the lateral support sections, and the projections projecting from a respective side of the outer portion (the 
wherein the at least two adjustment spacers (223 and 30) and the support brackets (220 and 230) further comprise a complementary male-female connecting assembly (235,236,236’,32,32’,32’’ and 222,224 respectfully, see Figs 2,4-9,11-13) including a receiving cavity (235,236,236’, and 222 respectfully) defined in one of the at least two adjustment spacers (223 and 30 for 11 and 12 respectfully) and the support brackets (220 and 230) and a protrusion (32,32’,32’’ and 224 respectfully) protruding from the other one of the at least two adjustment spacers (223 and 30 for 11 and 12 respectfully) and the support brackets (220 and 230), the protrusion (32,32’,32’’ and 224 respectfully) being engageable in the receiving cavity (235,236,236’, and 222 respectfully) in a detachable snap-fit engagement (32,32’,32’’ are configured to snap into 235,236,236’ and 224 are configured to snap into 222 and are thus considered being detachable snap-fit engagements, see Figs 1-13).

Regarding claim 2, Shim discloses the set of mandibular advancement splints of claim 1.
the sections of 220 that provide lateral support) of the maxillary abutment assembly on the left and right sides of maxillary splint 11 are rhomboid in shape having flat sections that are seen as projecting forwardly relative from the corresponding one of the support brackets, see Figs 1,8,10), and the mandibular abutment assembly comprises the projections extending upwardly from the outer wall surface of the mandibular splint; and wherein the receiving cavities (222 on left and right sides of 11) are defined in the support brackets (222 are in 220 see Fig 7) and the at least two adjustment spacers (223, see Figs 1,7,8,10) comprise the protrusions (224 on 223 the left and right sides of 11, see Figs 1,7,8,10) extending from a posterior wall thereof (224 extend from a posterior wall of 223, see Figs 1,7,8,10) and project forwardly from the support brackets when secured thereto (the adjustment spacers 223 on the left and right sides of maxillary splint 11 project forwardly from support bracket 220 when 223 are assembled and secured to 220, see Figs 1 and 7).

Regarding claim 5, Shim discloses the set of mandibular advancement splints of claim 2.
Shim further discloses wherein the maxillary splint (11) and the mandibular splint (12) are configurable in a contact configuration (see Figs 1,8,10) where contact sections thereof (the outer surfaces of 11 and 12 that contact each during use) are abutted one against the other (see Figs 1,8,10; the outer surfaces of 11 and 12 are capable of abutting on another when in use) and extend along a contact plane (see Fig 1; the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient), a portion of the at least two adjustment spacers (30 on the left and right sides) 

Regarding claim 6, Shim discloses the set of mandibular advancement splints of claim 2.
Shim further discloses wherein each one of the outer wall surface of the maxillary splint (the surface walls that form the outer surface of 11) and the outer wall surface of the mandibular splint (the surface walls that form the outer surface of 12) comprises a contact section (the section of the outer surfaces of 11 and 12 that are capable of coming in contact with one another during use) and the lateral support sections extend upwardly from the contact section of the maxillary splint (lateral support sections of 230 on the left and right sides extend upwardly relative from the contact section of the maxillary splint, the outer section of 11 that contacts the outer section of 12, see Figs 1,8,10).

Regarding claim 7, Shim disclose the set of mandibular advancement splints of claim 6.
Shim further discloses wherein each one of the at least two adjustment spacers (223 of 220 and 30 of 230 for 11 and 12 respectfully) and the projections (223,220 or 230,30 of 11 and 12 respectfully, see Figs 1,8,10; see examiner’s interpretation regarding the projections, support brackets, and lateral support sections in claim 1) comprises an abutment surface (the surfaces of 221,223 of 220 or surfaces of 30 of 230 when assembled respectfully) with the abutment surface of the at least two adjustment spacers (surfaces of 221,223 or 30) being configured to abut with the abutment surface of a the outer surfaces of 11 and 12 that contact each during use) are abutted one against the other (see Figs 1,8,10; the outer surfaces of 11 and 12 are capable of abutting on another when in use) and extend along a contact plane (see Fig 1; the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient) with the abutment surfaces of the at least two adjustment spacers and the projections extending at least partially above the contact plane (221 of 223 and 31 of 230,30 are capable of extending at least partially above the contact plane when in use, see Figs 1,8,10).

Regarding claim 8, Shim disclose the set of mandibular advancement splints of claim 1.
Shim further discloses wherein each one of the at least two adjustment spacers (223 and 30) has a spacing length (the widths D of 30 and 223, see Figs 6,7,13) and an abutment surface (the surfaces of 221,223 and 30 respectfully) extending forwardly (221,223 and 30 are angled and are thus considered as extending forwardly, see Figs 6,7,13) when a corresponding one of the at least two adjustment spacers is removably secured to the one of the maxillary splint and the mandibular splint (223 and 30 are 

Regarding claim 9, Shim discloses a set of mandibular advancement splints (10, see Fig 1-13) comprising: 
a maxillary splint (11, see Fig 1) having a maxillary body (the overall physical structure of 11) with an inner portion adapted to fit a maxillary dental arch of a mouth of a patient (the inner surface of 11 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 11 that does not abut the teeth when the device is in use) having an outer wall surface (the surface walls that form the outer surface of 11), the maxillary splint having a maxillary abutment assembly (the components that make up 210, see Fig 1-13); and 
a mandibular splint (12) having a mandibular body (the overall physical structure of 12) with an inner portion adapted to fit a mandibular dental arch of the mouth of the patient (the inner surface of 12 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 12 that does not abut the teeth when the device is in use) having an outer wall surface (the surface walls that form the outer surface of 12), the mandibular splint having a mandibular abutment assembly (the components that make up 230, see Fig 1-13); 
wherein the maxillary abutment assembly (the components that make up 210) and the mandibular abutment assembly (the components that make up 230) comprises an advancement examiner is interpreting the protrusion and protuberance as the same thing as they are both part of the support brackets and the adjustment spacers when fully assembled), wherein the protrusion of the adjustment spacers is selectively (see Figs 6,7,13; [0060],[0061],[0065],[0066][0073],[0075]) and removably insertable into the receiving cavity of the corresponding one of the support brackets from a first side thereof (223 and 30 are capable of being 

Regarding claim 13, Shim discloses the set of mandibular advancement splints of claim 9.
Shim further discloses wherein the maxillary splint (11) and the mandibular splint (12) are configurable in a contact configuration (see Figs 1,8,10) where contact sections thereof (the outer surfaces of 11 and 12 that contact each during use) are abutted one against the other (see Figs 1,8,10; the outer surfaces of 11 and 12 are capable of abutting on another when in use) and extend along a contact plane (see Fig 1; the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient), a portion of the adjustment spacers (30 on the left and right sides) extends below the contact plane (35,35’ of 30 extends below the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient, see Figs 1,8,10) with a lower edge of the support brackets (231,234 of 230see Figs 2,11) being at least one of substantially aligned with and extending above the contact plane (231,234 is capable of being aligned with the contact x-y plane ([0054]-[0056]); and 231,234 extends above of the contact x-y plane, see Fig 1) when the maxillary splint and the mandibular splint are configured in the contact configuration (231,234 extend above the contact x-y plane when the outer surfaces of 11 and 12 are in contact with one another).

Regarding claim 14, Shim discloses the set of mandibular advancement splints of claim 9.
223 of 220 and 30 of 230 for 11 and 12 respectfully) and the projections (the projections of support bracket 230) to provide lateral support when the device is assembled and in use, see Figs 7 and 10).

Regarding claim 15, Shim discloses the set of mandibular advancement splints of claim 14.
see examiner’s interpretation regarding the projections, support brackets, and lateral support sections in claim 9) comprises an abutment surface (the surfaces of 221,223 of 220 or surfaces of 30 of 230 when assembled respectfully) with the abutment surface of the adjustment spacers (surfaces of 221,223) being configured to abut with the abutment surface of a corresponding one of the projections (the surfaces of 30) and the abutment surfaces of the adjustment spacers and the abutment surfaces of the projections being complementary in shape and inwardly inclined to define an oblique angle (the surfaces of 221,223 and the surfaces of 30 are complementary in shape and inwardly incline to define an oblique angle, see Figs 1,8,10; [0052], [0058], and [0061]) with a corresponding one of the substantially flat sections of the lateral support sections (lateral support sections 231 of 230 on the left and right sides, see Figs 1,2,4,8,10), and wherein the maxillary splint (11) and the mandibular splint (12) are configurable in a contact configuration (see Figs 1,8,10) where contact sections thereof (the outer surfaces of 11 and 12 that contact each during use) are abutted one against the other (see Figs 1,8,10; the outer surfaces of 11 and 12 are capable of abutting on another when in use) and extend along a contact plane (see Fig 1; the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient) with the abutment surfaces of the adjustment spacers and the projections extending at least partially above the contact plane (221 of 223 and 31 of 230,30 are capable of extending at least partially above the contact plane when in use, see Figs 1,8,10).

Regarding claim 16, Shim disclose the set of mandibular advancement splints of claim 9.
Shim further discloses wherein each one of the adjustment spacers (223 and 30) has a spacing length (the widths D of 30 and 223, see Figs 6,7,13) and an abutment surface (the surfaces of 221,223 and 30 respectfully) extending forwardly (221,223 and 30 are angled and are thus considered as extending forwardly, see Figs 6,7,13) when a corresponding one of the adjustment spacers is removably secured to the one of the maxillary splint and the mandibular splint (223 and 30 are capable of being removably secured to 11 and 12 via 220 and 230, see Figs 1,2,7,8,10), is variable along the spacing length (the thickness along each 223 and each 30, relative to the set of 223 and the set of 30 respectfully, are capable of being variable along their respective widths, see Figs 2,5-11, and 13; [0060],[0061],[0065],[0066][0073],[0075]) with the adjustment spacers being thicker adjacent the abutment surfaces (223 and 30 are capable of having variable thicknesses along their respective widths, see Figs 2,5-11, and 13; [0060],[0061],[0065],[0066][0073],[0075]).

Regarding claim 20, Shim discloses a set of mandibular advancement splints (10, see Fig 1-13) comprising:
a maxillary splint (11, see Fig 1) having a maxillary body (the overall physical structure of 11) with an inner portion adapted to fit a maxillary dental arch of a mouth of a patient (the inner surface of 11 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 11 that does not abut the teeth when the device is in use) having an outer wall surface (the surface walls that form the outer surface of 11), the maxillary splint having a maxillary abutment assembly (the components that make up 210, see Fig 1-13); and 
a mandibular splint (12) having a mandibular body (the overall physical structure of 12) with an inner portion adapted to fit a mandibular dental arch of the mouth of the patient (the inner surface of 12 that is configured to abut the patient’s teeth) and an opposed outer portion (the outer surface of 12 
wherein at least one of the maxillary abutment assembly (the components that make up 210, see Fig 1-13) and the mandibular abutment assembly (the components that make up 230, see Fig 1-13) comprises an advancement adjustment structure (210,220,221,223 and 230,30 respectfully) comprising support brackets projecting outwardly from the outer wall surface of the outer portion of one of the maxillary splint and the mandibular splint (both maxillary splint 11 and mandibular splint 12 comprise support brackets 220 and 230 respectfully that project outwardly from the outer wall surfaces of 11 and 12, see Figs 1,8,10), each one of the support brackets projecting from a respective side of the outer portion (support brackets 220 and 230 project from the outer portion of maxillary splint 11 and mandibular splint 12, see Figs 1,8,10), and at least two adjustment spacers removably securable to a corresponding one of the support brackets and projecting forwardly or rearwardly therefrom when secured to the support brackets (support brackets 220 and 230 of 11 and 12 further comprise removably securable adjustment spaces 223 and 30 respectfully, see Figs 1,8,10 and Figs 2,7,11; adjustment spacers 223 and 30 are both relatively rhomboid in shape and are both seen as projecting forwardly and rearwardly, see Figs 6,7,13), wherein each one of the adjustment spacers has a spacing length (the widths D of 30 and 223, see Figs 6,7,13) and an abutment surface (the surfaces of 221,223 and 30 respectfully) extending forwardly or rearwardly (the spacing lengths and abutment surfaces are part of adjustment spacers 223 and 30 which are both relatively rhomboid in shape and are both seen as projecting forwardly and rearwardly, see Figs 6,7,13) when a corresponding one of the adjustment spacers is removably secured to the one of the maxillary splint and the mandibular splint (the corresponding adjustment spacers, whether it be 223 or 30, are capable of being removably securable to the maxillary splint and mandibular splint via connection with support brackets 220 and 230 

Regarding claim 21, Shim discloses the set of mandibular advancement splints of claim 20.
Shim further discloses wherein the maxillary abutment assembly (11) comprises the support brackets projecting outwardly from the outer wall surface of the outer portion of the maxillary splint (maxillary splint 11 comprise support brackets 220 that project outwardly from the outer wall surfaces of 11, see Figs 1,8,10) and further comprises lateral support sections forming a thickening of the outer portion of the maxillary body and defining a substantially flat section extending forwardly from a corresponding one of the support brackets (the sections that make up the support brackets 220 extend out laterally and are capable of providing lateral support as they form a thickened structure that is also rhomboidal in shape and is thus considered as extending forwardly so that it abuts with the corresponding support bracket/ protrusion of the mandibular splint, see Figs 1,7, and 10) and the mandibular abutment assembly comprises projections extending upwardly from the outer wall surface of the mandibular splint (support bracket 230 on the left and right sides of the mandibular splint 12 are projections and extend upwardly from the outer wall surfaces of the mandibular body of  the mandibular splint, see Figs 1,8,10), each one of the support brackets, the lateral support sections, and the projections projecting from a respective side of the outer portion (the support brackets 220 and the sections that make up the support brackets 220 that extend out laterally and are capable of providing lateral support project from the left and right sides of the maxillary splint 11, and support brackets 230 223 of 220 and 30 of 230 for 11 and 12 respectfully) and the projections (the projections of support bracket 230) to provide lateral support when the device is assembled and in use, see Figs 7 and 10).

Regarding claim 22, Shim discloses the set of mandibular advancement splints of claim 20.
Shim further discloses wherein the at least two adjustment spacers (223 and 30) and the support brackets (220 and 230 respectfully) further comprise a complementary male- female connecting assembly (223 and 30 are removably attached to 220 and 230 respectfully via male-female connections see Figs 2,7,11) including a receiving cavity defined in the support brackets (cavities 235,236,236’ defined in support brackets 230, see Figs 2,4,11,12; and cavities 222 defined in support brackets 220, see Figs 2,7,10) and a protrusion protruding from each one of the at least two adjustment spacers (protrusions 32,32’,32’’ of adjustment spacers 30, see Figs 2,5,9,11; and protrusions 224 of adjustment spacers 223 respectfully, see Fig 2,7,10), the protrusion being engageable in the receiving cavity in a detachable snap-fit engagement (32,32’,32’’ are configured to snap into 235,236,236’ and 224 are configured to snap into 222 and are thus considered being detachable snap-fit engagements, see Figs 1-13).

Regarding claim 23, Shim discloses the set of mandibular advancement splints of claim 22.

further comprises at least one protuberance (32,32’,32’’ and 224 respectfully) extending into the receiving cavity (the channels of 235,236,236’ and 222 are cavities respectfully so that they are capable of receiving 32,32’,32’’ and 224 respectfully when the device is assembled, see Figs 1,2,4,7,8,11,12)(examiner is interpreting the protrusion and protuberance as the same thing as they are both part of the support brackets and the adjustment spacers when fully assembled), wherein the protrusion of the adjustment spacers is selectively (see Figs 6,7,13; [0060],[0061],[0065],[0066][0073],[0075]) and removably insertable into the receiving cavity of the corresponding one of the support brackets from a first side thereof (223 and 30 are capable of being removed and secured to 220 and 230 respectfully form a respective first side thereof, see Figs 1-13), with the at least one protuberance engaging the inserted protrusion (32,32’,32’’ and 224 respectfully) for selectively (see Figs 6,7,13; [0060],[0061],[0065],[0066]-[0073],[0075]) and removably securing each one of the adjustment spacers to the corresponding one of the support brackets into the detachable snap-fit engagement (32,32’,32’’ are configured to snap into 235,236,236’ and 224 are configured to snap into 222 and are thus considered being detachable snap-fit engagements, see Figs 1-13).

Regarding claim 24, Shim further discloses the set of mandibular advancement splints of claim 21.
the outer surfaces of 11 and 12 that contact each during use) are abutted one against the other (see Figs 1,8,10; the outer surfaces of 11 and 12 are capable of abutting on another when in use) and extend along a contact plane (see Fig 1; the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient), a portion of the at least two adjustment spacers (30 on the left and right sides) extends below the contact plane (35,35’ of 30 extends below the x-y plane relative to where the surfaces of 11 and 12 touch when the device is worn by the patient, see Figs 1,8,10) with a lower edge of the support brackets (231,234 of 230see Figs 2,11) being at least one of substantially aligned with and extending above the contact plane (231,234 is capable of being aligned with the contact x-y plane ([0054]-[0056]); and 231,234 extends above of the contact x-y plane, see Fig 1) when the maxillary splint and the mandibular splint are configured in the contact configuration (231,234 extend above the contact x-y plane when the outer surfaces of 11 and 12 are in contact with one another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US Patent Application Publication No. 2017/0273819 A1), hereinafter Shim, in view of Downey (US Patent No. 4,559,679), hereinafter Downey.

Regarding claim 3, Shim discloses the set of mandibular advancement splints of claim 1.
Shim further discloses wherein the support brackets (220 and 230) comprise the receiving cavities (235,236,236’, and 222 respectfully) and the support brackets further comprise protuberances (32,32’,32’’ and 224 respectfully) extending into the receiving cavities (235,236,236’, and 222 respectfully, see Figs 2,7,8,11) to define a narrow section therein (the channels of 235,236,236’ and 222 are cavities that form narrow sections respectfully so that they are capable of receiving 32,32’,32’’ and 224 respectfully when the device is assembled, see Figs 1,2,4,7,8,11,12), and wherein the at least two adjustment spacers (223 and 30) comprise the protrusions (32,32’,32’’ and 224 respectfully), each one of the protrusions including two branches (32’,32’’ and 224 respectfully, see Figs 7 and 9,13) spaced apart from one another (32’,32’’ and 224 are spaced apart from one another, see Figs 7 and 9,13) and each one of the branches having a stop member (the curved ends of 32’,32’’ and 224) provided at a distal end (the curved ends of 32’,32’’ and 224 are configured to limit and stop 223 and 30 when mated to 236’ and 222 respectfully so that a flush fit is obtained, see Figs7-13), the protrusions (32,32’,32’’ and 224 respectfully) being insertable into the receiving cavity (235,236,236’, and 222 respectfully) of the corresponding one of the support brackets (220 and 230) from a first side thereof (the side of 230 and 220 having 235,236,236’ and 222 respectfully that receives 32,32’,32’’ and 224 respectfully).
	Although Shim discloses most of the support brackets and complementary male-female connecting assembly, Shim is silent wherein each one of the protrusions including two branches are 
	However, Downey teaches of an analogous support bracket (15’, see Fig 8) having an analogous complementary male-female connecting assembly (10, see Fig 8) having an analogous receiving cavities (20’,21’,22’, see Fig 8) and protuberances (40’), a narrow section (20’),  protrusions including two branch protrusions spaced apart from one another (16’ has 24 and 25 which are spaced apart from each other, see Fig 8), and stop member provided at a distal end (32’,33’, see Fig 8), wherein each one of the protrusions (16’) including two branches (24’,25’) are flexible branches (Col 7, lines 19-23; 24’ and 25’ return to their disposition depicted in Fig 8 after being stretched and is thus capable of being flexed and as a result is considered as being flexible) for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23); and wherein the stop members (32’,33’) extending past the narrow section of the receiving cavity (the narrow sections of 20’, see annotated Fig 8) in an engagement configuration (32’,33’ are capable of  extending past the narrow sections of 20’, see annotated Fig 8), for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23)

    PNG
    media_image1.png
    699
    560
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material properties of two branches of the protrusions disclosed by Shim to the flexible as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23); and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the stop members disclosed by Shim with the placement of the stop member relative to the narrow sections as disclosed by Shim with the placement of the stop member relative to the narrow sections as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23). 

Regarding claim 4, Shim in view of Downey disclose the set of mandibular advancement splints of claim 3. 
Shim further discloses further comprising locking members (the rounded tip of protrusion 32’ and 32’ and 32’’ for the left and right 30, see Figs 9-13) engageable with the protrusion of a respective one of the adjustment spacers (32’’ of 30)  to lock the respective one of the adjustment spacers inside the receiving cavity of the corresponding one of the support brackets (the rounded tip of protrusion 32’ is a part of protrusion 32’ of 30 and are thus considered being engagable with the 32’’ of 30 because they are one piece and are locked into 230 via 236’, see Fig 9-13, [0081]), each one of the locking members including a locking pin (the rounded tip of protrusion 32’ with the inclusion of the shaft that 32’ is a part of 30, see Figs 9-13) and, each one of the locking members being insertable into the receiving cavity (32’ and 32’’ are insertable into 236’, see Fig 12) of the corresponding one of the support brackets (230) with the locking pin (the rounded tip of protrusion 32’ with the inclusion of the shaft that 32’ is a part of 30) extending between the two flexible branches (Col 7, lines 19-23; Downey) of the protrusion of the respective one of the adjustment spacers (32’ extends between the two 32’’ when inserted and when not inserted into 236’, see Figs 9-13).
	Although Shim in view of Downey discloses most of the locking mechanism, Shim in view of Downey are silent of the locking mechanism having locking tabs, that each of the locking members being insertable into the receiving cavity of the corresponding one of the support brackets from a second side thereof, and that the locking tabs engaged with the corresponding one of the support brackets. 
However, Downey teaches of an analogous support bracket (15’, see Fig 8) having an analogous complementary male-female connecting assembly (10, see Fig 8) having an analogous locking members (17’,see Fig 8), locking pin (50’,17’, se Fig 8), and receiving cavities (20’,21’,22’, see Fig 8), wherein the locking members further includes having locking tabs (54’,55’, see annotated Fig 8) wherein each of the locking members (17’) being insertable into the receiving cavity (20’,21’,22’, see Fig 8) of the the side of 20’ that receives the locking members 17’), with the locking pin (50’,17’, see Fig 8) extending between the two flexible branches (24’,25’, see Fig 8; Col 7, lines 19-23) of the protrusion of the respective one of the adjustment spacers (17’ is capable of extending between 24’,25’ when fastened in order to be retained in 20’, see Fig 8; Col 6, lines 60-68 to Col 7, lines 1-23) and the locking tabs (54’,55’) engaged with the corresponding one of the support brackets (54’,55’ engage with 31’ and 30’ respectfully corresponding to 16’) for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complementary male-female connecting assembly and the locking mechanism disclosed by Shim in view of Downey with the complementary male-female connecting assembly and the locking mechanism as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23).

 Regarding claim 11, Shim disclose the set of mandibular advancement splints of claim 9. 
Shim further discloses wherein the at least one protuberance (32,32’,32’’ and 224 respectfully) extending into the receiving cavities (235,236,236’, and 222 respectfully, see Figs 2,7,8,11) of the support brackets (220 and 230) comprises at least two protuberances (32,32’,32’’ and 224 respectfully on the left and right sides of the device) defining a narrow section in the receiving cavities (the channels of 235,236,236’ and 222 are cavities on the left and right sides that form narrow sections respectfully so that they are capable of receiving 32,32’,32’’ and 224 respectfully when the device is assembled, see Figs 1,2,4,7,8,11,12), and, each one of the protrusions of the adjustment spaces (32,32’,32’’ and 224 respectfully) include two branches (32’,32’’ and 224 respectfully, see Figs 7 and 9,13) spaced apart from one another (32’,32’’ and 224 are spaced apart from one another, see Figs 7 and 9,13), each one of the 
	Although Shim discloses most of the support brackets and complementary male-female connecting assembly, Shim is silent wherein each one of the protrusions of the adjustment spacers include two branches are flexible branches and Shim is silent with the stop members extending past the narrow section of the receiving cavity in an engagement configuration.
	However, Downey teaches of an analogous support bracket (15’, see Fig 8) having an analogous complementary male-female connecting assembly (10, see Fig 8) having an analogous receiving cavities (20’,21’,22’, see Fig 8) and protuberances (40’), a narrow section (20’),  protrusions including two branch protrusions spaced apart from one another (16’ has 24 and 25 which are spaced apart from each other, see Fig 8), and stop member provided at a distal end (32’,33’, see Fig 8), wherein each one of the protrusions (16’) including two branches (24’,25’) are flexible branches (Col 7, lines 19-23; 24’ and 25’ return to their disposition depicted in Fig 8 after being stretched and is thus capable of being flexed and as a result is considered as being flexible) for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23); and wherein the stop members (32’,33’) extending past the narrow section of the receiving cavity (the narrow sections of 20’, see annotated Fig 8) in an engagement configuration (32’,33’ are capable of  extending past the narrow sections of 20’, see annotated Fig 8), for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23)


Regarding claim 12, Shim in view of Downey discloses the set of mandibular advancement splints of claim 11.
 Shim further discloses further comprising locking members (the rounded tip of protrusion 32’ and 32’ and 32’’ for the left and right 30, see Figs 9-13) engageable with the protrusion of a respective one of the adjustment spacers (32’’ of 30)  to lock the respective one of the adjustment spacers inside the receiving cavity of the corresponding one of the support brackets (the rounded tip of protrusion 32’ is a part of protrusion 32’ of 30 and are thus considered being engagable with the 32’’ of 30 because they are one piece and are locked into 230 via 236’, see Fig 9-13, [0081]), each one of the locking members including a locking pin (the rounded tip of protrusion 32’ with the inclusion of the shaft that 32’ is a part of 30, see Figs 9-13) and, each one of the locking members being insertable into the receiving cavity (32’ and 32’’ are insertable into 236’, see Fig 12) of the corresponding one of the support brackets (230) with the locking pin (the rounded tip of protrusion 32’ with the inclusion of the shaft that 32’ is a part of 30) extending between the two flexible branches (Col 7, lines 19-23; Downey) 
	Although Shim in view of Downey discloses most of the locking mechanism, Shim in view of Downey are silent of the locking mechanism having locking tabs, that each of the locking members being insertable into the receiving cavity of the corresponding one of the support brackets from a second side thereof, and that the locking tabs engaged with the corresponding one of the support brackets. 
However, Downey teaches of an analogous support bracket (15’, see Fig 8) having an analogous complementary male-female connecting assembly (10, see Fig 8) having an analogous locking members (17’,see Fig 8), locking pin (50’,17’, se Fig 8), and receiving cavities (20’,21’,22’, see Fig 8), wherein the locking members further includes having locking tabs (54’,55’, see annotated Fig 8) wherein each of the locking members (17’) being insertable into the receiving cavity (20’,21’,22’, see Fig 8) of the corresponding one of the support brackets (15’) from a second side thereof (22’, see Fig 8; the side of 20’ that receives the locking members 17’), with the locking pin (50’,17’, see Fig 8) extending between the two flexible branches (24’,25’, see Fig 8; Col 7, lines 19-23) of the protrusion of the respective one of the adjustment spacers (17’ is capable of extending between 24’,25’ when fastened in order to be retained in 20’, see Fig 8; Col 6, lines 60-68 to Col 7, lines 1-23) and the locking tabs (54’,55’) engaged with the corresponding one of the support brackets (54’,55’ engage with 31’ and 30’ respectfully corresponding to 16’) for the purpose of allowing repeated attachment and detachment of coupling assembly (Col 7, lines 11-23).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complementary male-female connecting assembly and the locking mechanism disclosed by Shim in view of Downey with the complementary male-female connecting assembly and the locking mechanism as taught by Downey in order to allow for repeated attachment and detachment of coupling assembly (Col 7, lines 11-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6604527B1, 7430789B2, 20180168845 A1, 20180353321 A1, 20160184129 A1, 20130112210, A18079117 B2, 9326560 B2, 6003213 A, 6052875 A, 6226844 B1, and PCT/KR2017015515 are considered relevant because the all relate to the device and its method. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/Examiner, Art Unit 3786                   


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786